                                                                     1   Kenneth H. Brown (CA Bar No. 100396)
                                                                         Miriam Manning (CA Bar No. 178584)
                                                                     2   PACHULSKI STANG ZIEHL & JONES LLP
                                                                         150 California Street, 15th Floor
                                                                     3   San Francisco, California 94111-4500
                                                                         Telephone: 415/263-7000
                                                                     4   Facsimile: 415/263-7010

                                                                     5   E-mail:kbrown@pszjlaw.com
                                                                                 mmanning@pszjlaw.com
                                                                     6
                                                                         Counsel for E. Lynn Schoenmann,
                                                                     7   Chapter 7 Trustee

                                                                     8                                     UNITED STATES BANKRUPTCY COURT

                                                                     9                                     NORTHERN DISTRICT OF CALIFORNIA

                                                                    10                                              SAN FRANCISCO DIVISION

                                                                    11   In re:                                                                Case No.: 18-30002 (DM)
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   MARIYA SERGEEVNA RUCHKA                                               Chapter 7
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                                                                         DECLARATION OF MIRIAM
                                            ATTORNEYS AT LAW




                                                                                                               Debtor.                         MANNING IN SUPPORT OF
                                                                    14                                                                         STIPULATION TO AMEND ORDER
                                                                    15                                                                         APPROVING SALE OF LAGUNA
                                                                                                                                               PROPERTY FREE AND CLEAR OF
                                                                    16                                                                         LIENS

                                                                    17              I, Miriam Manning, declare:

                                                                    18              1.       I am an attorney at law, licensed to practice in the State of California and in this

                                                                    19   district. I am an attorney employed by the law firm of Pachulski Stang Ziehl & Jones LLP, counsel

                                                                    20   to E. Lynn Schoenmann, the duly appointed Chapter 7 Trustee in the above-captioned bankruptcy

                                                                    21   case (the “Trustee”). I have personal knowledge of the facts set forth herein and, if called as a

                                                                    22   witness, I would and could competently testify thereto.

                                                                    23              2.       I submit this declaration in support of the Stipulation for Amended Order

                                                                    24   Approving Trustee’s Sale of Laguna Property Free and Clear of Liens filed on July 8, 2019

                                                                    25   (the “Stipulation”) [Docket No. 168]1 and to clarify the basis for the request for an amended Sale

                                                                    26   Order.

                                                                    27

                                                                    28
                                                                         1
                                                                             All capitalized terms not defined herein shall have the meaning ascribed to them in the Stipulation.

                                                                         DOCS_SF:101499.2 77352/001                                    1
                                                                     Case: 18-30002           Doc# 170        Filed: 07/15/19         Entered: 07/15/19 12:16:08              Page 1 of 4
                                                                     1            3.       Pursuant to the Stipulation, the Trustee and the original buyers (Home Sweet Home

                                                                     2   Realty and Funding, Inc. and Tatyana Zaytseva) of the Laguna Property request an amended Sale

                                                                     3   Order in order to remove the name of Tatyana Zaytseva as a buyer. The reasons for this requested

                                                                     4   amendment are set forth in the Stipulation.

                                                                     5            4.       The Stipulation involves the sale of the Laguna Property. It does not relate to the

                                                                     6   real property referred to in this case as the “28th Street Property” which has been abandoned by the

                                                                     7   Trustee. (See, Order Approving Trustee’s Abandonment of Interest in 28th Street Property Pursuant

                                                                     8   to 11 U.S.C. Section 554(a) by Default) [Docket No. 169].

                                                                     9            5.       Other than removing the name of Tatyana Zaytseva as a buyer of the Laguna

                                                                    10   Property, there are no other changes to sought to the Sale Order and the Trustee shall continue to

                                                                    11   have the right to receive the Carve Out at closing.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12            I declare under penalty of perjury under the laws of California and of the United States that
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   the foregoing is true and correct.
                                            ATTORNEYS AT LAW




                                                                    14            Executed this 15th day of July 2019 at San Francisco, California.

                                                                    15                                                   By      /s/ Miriam Manning
                                                                                                                                 Miriam Manning
                                                                    16
                                                                                                                                 Attorneys for E. Lynn Schoenmann,
                                                                    17                                                           Chapter 7 Trustee
                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                         DOCS_SF:101499.2 77352/001                            2
                                                                     Case: 18-30002         Doc# 170     Filed: 07/15/19      Entered: 07/15/19 12:16:08       Page 2 of 4
                                                                     1   STATE OF CALIFORNIA                    )
                                                                                                                )
                                                                     2   CITY OF SAN FRANCISCO                  )

                                                                     3           I, Oliver Carpio, am employed in the city and county of San Francisco, State of California.
                                                                         I am over the age of 18 and not a party to the within action; my business address is 150 California
                                                                     4   Street, 15th Floor, San Francisco, California 94111-4500.

                                                                     5            On July 15, 2019, I caused to be served the following documents in the manner stated
                                                                         below:
                                                                     6
                                                                                     Declaration of Miriam Manning in Support of Stipulation to Amend Order Approving
                                                                     7                Sale of Laguna Property Free and Clear of Liens
                                                                     8
                                                                                          TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING
                                                                     9                    (NEF): Pursuant to controlling General Orders and LBR, the foregoing
                                                                                          document was served by the court via NEF and hyperlink to the document. On
                                                                    10                   July 15, 2019, I checked the CM/ECF docket for this bankruptcy case or
                                                                                          adversary proceeding and determined that the following persons are on the
                                                                    11                    Electronic Mail Notice List to receive NEF transmission at the email addresses
                                                                                          stated below
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                                                                         (BY OVERNIGHT DELIVERY) By sending by FedEx and/or USPS Express
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                    Mail to the addressee(s) as indicated on the attached list.
                                            ATTORNEYS AT LAW




                                                                    14                    (BY MAIL) I am readily familiar with the firm's practice of collection and
                                                                                          processing correspondence for mailing. Under that practice it would be
                                                                    15                    deposited with the U.S. Postal Service on that same day with postage thereon
                                                                                         fully prepaid at San Francisco, California, in the ordinary course of business. I
                                                                    16                    am aware that on motion of the party served, service is presumed invalid if postal
                                                                                          cancellation date or postage meter date is more than one day after date of deposit
                                                                    17                    for mailing in affidavit.

                                                                    18                   (BY EMAIL) I caused to be served the above-described document by email to
                                                                                          the parties indicated on the attached service list at the indicated email address.
                                                                    19
                                                                                 I declare under penalty of perjury, under the laws of the State of California and the United
                                                                    20   States of America that the foregoing is true and correct.

                                                                    21            Executed on July 15, 2019 at San Francisco, California.

                                                                    22                                                                      /s/ Oliver Carpio
                                                                    23                                                                       Legal Assistant

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                         DOCS_SF:101499.2 77352/001                          3
                                                                     Case: 18-30002         Doc# 170     Filed: 07/15/19    Entered: 07/15/19 12:16:08          Page 3 of 4
                                                                     1
                                                                         ECF/NEF List
                                                                     2
                                                                                 Kenneth H. Brown kbrown@pszjlaw.com, ocarpio@pszjlaw.com
                                                                     3           Stephen L. Collier steve@thclinic.org
                                                                                 Jay D. Crom jcrom@bachcrom.com
                                                                     4           Trevor Ross Fehr trevor.fehr@usdoj.gov, lynne.knight@usdoj.gov
                                                                                 James W. Haworth jameshaworth@lawyer.com
                                                                     5           Miriam Manning mmanning@pszjlaw.com, ocarpio@pszjlaw.com
                                                                                 Randall P. Mroczynski rmroczynski@cookseylaw.com
                                                                     6           Office of the U.S. Trustee / SF USTPRegion17.SF.ECF@usdoj.gov
                                                                                 Joshua Scheer jscheer@scheerlawgroup.com
                                                                     7           E. Lynn Schoenmann tteeschoenmann@earthlink.net, lschoenmann@ecf.axosfs.com
                                                                                 Jennifer Wang jwang@cookseylaw.com, jwang@ecf.courtdrive.com
                                                                     8           Edward T. Weber ed@eweberlegal.com
                                                                     9
                                                                         REQUEST FOR SERVICE LIST (SERVED VIA E-MAIL UNLESS INDICATED)
                                                                    10
                                                                         Office of the United States Trustee   SERVED VIA US MAIL                 Attorneys for Secured Creditor
                                                                    11   Trevor Ross Fehr                      Mercedes-Benz Financial Services   GEORGE WASHINGTON
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                         450 Golden Gate Avenue, Suite 05-     USA LLC                            LENDING, INC.
                                                                    12   0153                                  c/o BK Servicing, LLC              Joshua L. Scheer
                                                                         San Francisco, CA 94102               PO Box 131265                      Reilly D. Wilkinson
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   Email: trevor.fehr@usdoj.gov          Roseville, MN 55113-0011           Timothy J. Silverman
                                            ATTORNEYS AT LAW




                                                                                                                                                  26522 La Alameda, Suite 205
                                                                    14                                                                            Mission Viejo, CA 92691
                                                                                                                                                  Email:
                                                                    15                                                                            jscheer@scheerlawgroup.com
                                                                         Attorney for THE EVERGREEN            SERVED VIA US MAIL
                                                                    16   ADVANTAGE, LLC                        Aliaksei Silin
                                                                         Edward T. Weber                       4318 California Street
                                                                    17   Law Office of Edward T. Weber         San Francisco, CA 94118
                                                                         17151 Newhope Street, Ste. 203
                                                                    18   Fountain Valley, CA 92708
                                                                         Email: ed@eweberlegal.com
                                                                    19
                                                                         SERVED VIA US MAIL
                                                                    20
                                                                         Evergreen Advantage LLC
                                                                    21   Attn: Dan Zuckerman
                                                                         1424 4th Street, Suite 777
                                                                    22   Santa Monica, CA 90401
                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                         DOCS_SF:101499.2 77352/001                             4
                                                                     Case: 18-30002         Doc# 170      Filed: 07/15/19      Entered: 07/15/19 12:16:08         Page 4 of 4
